Title: From James Madison to George Graham, [ca. 28 August 1815]
From: Madison, James
To: Graham, George


                    
                        [ca. 28 August 1815]
                    
                    Mr. Crawford having left Montpelier before the arrival of the Packet for him, and a note of his post office, having been omitted, the Packet is sent back to Washington whence it may be directly forwarded. Mr. C. having made a circuit thro’ Albemarle to Richmond, little if any time will be lost.
                    I thought it proper to open the within letter which was expected to find Mr. C. with me. Mr. Grahams letter to Genl. J. does not notice that to him from Dr. Ker, which seemed to call for it. If not already done by Mr. G. it will be proper for him to take the best steps he can, & inform Mr. C. & Genl. Jackson of them. Has any answer been given to Comers. Sevier & Barnett.
                    The foreign packets have not been opened. If Mr. G. shd. open them in pursuance of instructions, and any intelligence of a public & important nature be in them, he will ex⟨t⟩ract & send it to me.
                    Mr. G. will be good eno’ to send me a memorandum, of the address of Mr. C. whilst at his seat.
                    
                        J. M.
                    
                